                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


Solas OLED Ltd., an Irish corporation,

                      Plaintiff,
                                                       CASE NO. 2:19-cv-152-JRG
vs.

Samsung Display Co., Ltd., a Korean corporation,       Amended Complaint for
Samsung Electronics Co., Ltd., a Korean                Patent Infringement
corporation, and Samsung Electronics America, Inc.,
a New York corporation,                                JURY DEMANDED

                      Defendants.




                          Amended Complaint for Patent Infringement

       Plaintiff Solas OLED Ltd. (“Solas”) files this amended complaint against Defendants

Samsung Display Co., Ltd.; Samsung Electronics Co., Ltd.; and Samsung Electronics America,

Inc. (collectively, “Defendants”), alleging infringement of U.S. Patent Nos. 6,072,450;

7,446,338; and 9,256,311 (“Patents-in-Suit”). The accused products are Samsung products

containing active-matrix organic light-emitting diode (AMOLED) displays.

                          Plaintiff Solas OLED and the Patents-in-Suit.

       1.      Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

       2.      Solas is the owner of U.S. Patent No. 6,072,450, entitled “Display Apparatus,”

which issued June 6, 2000 (the “’450 patent”). A copy of the ’450 patent is attached to this

complaint as Exhibit 1.




                                                1
       3.      Solas is the owner of U.S. Patent No. 7,446,338, entitled “Display Panel,” which

issued November 4, 2008 (the “’338 patent”). A copy of the ’338 patent is attached to this

complaint as Exhibit 2.

       4.      Solas is the owner of U.S. Patent No. 9,256,311, entitled “Flexible Touch

Sensor,” which issued February 9, 2016 (the “’311 patent”). A copy of the ’311 patent is

attached to this complaint as Exhibit 3.

                            Defendants and the Accused Products.

       5.      Defendant Samsung Display Co., Ltd. (“Samsung Display”) is a Korean

corporation. Defendant Samsung Electronics Co., Ltd. (“Samsung Electronics”) is a Korean

corporation. Defendant Samsung Electronics America, Inc. (“Samsung Electronics America”) is

a New York corporation with regular and established places of business in this district.

       6.      The Accused Products are Samsung products containing active-matrix organic

light-emitting diode (AMOLED) displays. As an illustrative example, this includes Galaxy S9

model smartphones (illustrated below).




                                             Galaxy S9
                          https://www.samsung.com/us/smartphones/galaxy-s9/




                                                2
       7.      Defendant Samsung Display makes and supplies displays incorporated into the

accused products. Defendants Samsung Electronics and Samsung Electronics America make and

supply the accused products.

                                Jurisdiction, venue, and joinder.

       8.      Solas asserts claims for patent infringement against Defendants under the patent

laws of the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original

jurisdiction over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

       9.      The Court has personal jurisdiction over Defendants. Defendants Samsung

Display and Samsung Electronics have established minimum contacts with the United States as a

whole such that the exercise of jurisdiction would not offend traditional notions of fair play and

substantial justice. Defendants Samsung Display and Samsung Electronics have purposefully

directed activities at the United States—in particular, directing accused Galaxy smartphones for

sale to distributers and end customers within the United States (including within this district) and

engaging in sales and marketing efforts to generate and support such sales. The claims for

infringement arise out of, or relate to, those activities. Defendant Samsung Electronics America

has regular and established places of business within this district and has committed acts of

infringement within this district (e.g., selling and using Accused Products). Samsung Electronics

America has established minimum contacts with the State of Texas such that the exercise of

jurisdiction over Samsung Electronics America would not offend traditional notions of fair play

and substantial justice.

       10.     Defendants are jointly and severally liable for infringing the asserted patents.

Defendants’ liability arises out of the same transaction, occurrence or series of transactions or

occurrences related to the making, using, importing into the United States, offering for sale and



                                                 3
selling the Accused Products. As a result, this action involves questions of law and fact that are

common to all Defendants.

       11.      Venue is proper in this district under 28 U.S.C. §1400(b) and 28 U.S.C. §§

1391(c). For Defendants Samsung Display and Samsung Electronics, venue is proper as to a

foreign defendant in any district. Defendant Samsung Electronics America has regular and

established places of business in this district at: 1301 East Lookout Drive, Richardson, Texas

75080; and 6635 Declaration Drive, Plano, TX 75023.

                     Count 1 – Claim for infringement of the ’450 patent.

       12.      Solas incorporates by reference each of the allegations in paragraphs 1–11 above

and further alleges as follows:

       13.      On June 6, 2000, the United States Patent and Trademark Office issued U.S.

Patent No. 6,072,450, entitled “Display apparatus.” Ex. 1.

       14.      Solas is the owner of the ’450 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       15.      Each claim of the ’450 patent is valid, enforceable, and patent-eligible.

       16.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’450 patent, and Solas is entitled to damages for Defendants’ past

infringement.

       17.      Defendants have directly infringed (literally and equivalently) and induced others

to infringe the ’450 patent by making, using, selling, offering for sale, or importing products that

infringe the claims of the ’450 patent and by inducing others to infringe the claims of the ’450

patent without a license or permission from Solas.




                                                  4
       Direct Infringement

       18.     Defendants have directly infringed (literally and equivalently) at least one claim

of the ’450 patent by making, using, offering to sell, selling, and importing the Accused

Products. Defendants have infringed multiple claims of the ’450 patent, including independent

claim 1. By way of example only, the Samsung Galaxy S8 phone infringed an exemplary claim

of the ’450 patent, as in the following description, which Solas provides without the benefit of

information about the accused device obtained through discovery. For example, claim 1 claims a

display apparatus as follows:

       [1a] “a substrate;”

       The accused Galaxy smartphones include Organic Light Emitting Diode (OLED) panels

that include a polyimide substrate:

                  substrate




       [1b] “active elements formed over said substrate and driven by an externally

supplied signal;”

       The accused Galaxy smartphones include active elements formed over the substrate:




                                                 5
                                                                active element
                                                                     (M1)




                                                                      substrate


       These active elements are driven by an externally supplied signal:




       [1c] “an insulation film formed over said substrate so as to cover said active

elements, said insulation having at least one contact hole;”

       In the accused Galaxy smartphones, an insulation film is formed over the substrate,

covers the active elements, and has contact holes:

                                                6
                                 contact hole
             insulation film




                                                                active element




                    substrate



       [1d] “at least one first electrode formed on said insulation film so as to cover said

active elements, and connected to said active elements through said at least one contact

hole, said at least one first electrode being made of a material which shields visible light;”

       In the accused Galaxy smartphones, an electrode is formed on the insulation film, covers

active elements, and is connected to active elements through contact holes:




                                                7
                                                                                     first
                                                                                  electrode
                    insulation film
                                                                                   (anode)




                                                                 active element
                                                                      (M1)




       This electrode is formed of silver, which shields visible light.

        [1e] “an organic electroluminescent layer having an organic electroluminescent

material formed on said at least one first electrode so as to cover said active elements and

including at least one layer which emits light in accordance with a voltage applied to said at

least one layer;”

       In the accused Galaxy smartphones, a layer of organic electroluminescent material is

formed on the electrode, and covers active elements:




                                                 8
      This organic electroluminescent layer emits in accordance with a voltage applied to the

layer using the OLED cathode and anode:




                                               organic
                                      electroluminescent layer




                    first
                 electrode
                  (anode)




                                               9
       [1f] “and at least one second electrode formed on said organic electroluminescent

layer which covers said active elements.”

       In the accused Galaxy smartphones, a second electrode is formed on the organic

electroluminescent layer:



                                                            second electrode
                                                               (cathode)




                         organic electroluminescent
                                    layer




       Defendants’ knowledge of the patent and of their infringement

       19.       Defendants have known of the ’450 patent or have been willfully blind to the ’450

patent, since at least 2003. The ’450 patent issued on June 6, 2000. The ’450 patent was cited

by the examiner and/or by Defendants during the prosecution of the following patent

applications:

             •   US 09/755,193 (published as US2001/0019129A1) (“Contact structure of wiring

                 and a method for manufacturing the same”), published on September 6, 2001,

                 assigned to “Samsung Electronics Co., Ltd.” The ’450 patent was cited by the

                 examiner of this patent application in two separate rejections of Samsung



                                                      10
    Electronics’ claims, issued on March 2003 and September 4, 2003. U.S. Patent

    No. 6,885,064 issued based upon this application on April 26, 2005 and cites the

    ’450 patent on its face. On September 4, 2012, Samsung Electronics assigned this

    patent to Samsung Display.

•   US 11/107,889 (published as US2005/0181582A1) (“Contact structure of wiring

    and a method for manufacturing the same”), published August 18, 2005, assigned

    to “Samsung Electronics Co., Ltd.” The ’450 patent was cited by Samsung

    Electronics in an Information Disclosure Statement filed April 18, 2005. U.S.

    Patent No. 7,115,433 issued based upon this application on October 3, 2006 and

    cites the ’450 patent on its face. On September 4, 2012, Samsung Electronics

    assigned this patent to Samsung Display.

•   US 11/170,158 (published as US2006/0001363A1) (“Active matrix organic light

    emitting display device and method of fabricating the same”), published on

    January 5, 2006, assigned to “Samsung SDI Co., Ltd.” The ’450 patent was cited

    by the examiner of this patent application in a rejection of Samsung SDI Co.

    Ltd.’s claims issued on August 17, 2007. U.S. Patent No. 7,402,950 issued based

    upon this application on July 22, 2008 and cites the ’450 patent on its face. On

    December 12, 2008, Samsung SDI Co. Ltd. assigned this patent to Samsung

    Mobile Display Co., Ltd. On July 2, 2012, Samsung Mobile Display Co., Ltd.

    merged into Samsung Display.

•   US 11/284,106 (published as US2006/0119251A1) (“Organic

    electroluminescence display with an insulating layer selectively formed”),

    published June 8, 2006, assigned to “Samsung SDI Co., Ltd.” The ’450 patent


                                    11
    was cited by the examiner of this patent application in a document issued March

    26, 2008. On December 12, 2008, Samsung SDI Co. Ltd. assigned this patent

    application to Samsung Mobile Display Co., Ltd. U.S. Patent No. 7,538,481

    issued based upon this application on May 26, 2009 and cites the ’450 patent on

    its face. On July 2, 2012, Samsung Mobile Display Co., Ltd. merged into

    Samsung Display.

•   US 11/480,199 (published as US2007/0012926A1) (“Display device with reduced

    number of wires and manufacturing method thereof”), published on January 18,

    2007, assigned to “Samsung Electronics Co., Ltd.” The ’450 patent was cited by

    the examiner of this patent application in two separate rejections of Samsung

    Electronics’ claims, issued on February 20, 2008 and September 19, 2008.

    Samsung Electronics subsequently abandoned this patent application.

•   US 11/535,222 (published as US2007/0096636A1) (“Organic light emitting diode

    display and method of manufacturing the same”), published on May 3, 2007,

    assigned to “Samsung Electronics Co., Ltd.” The ’450 patent was cited by the

    examiner of this patent application in a document issued February 24, 2010 and

    again in a rejection of Samsung Electronics’ claims issued November 17, 2010.

    On September 4, 2012, Samsung Electronics assigned this patent application to

    Samsung Display. U.S. Patent No. 8,587,499 issued based upon this application

    on November 19, 2013 and cites the ’450 patent on its face.

•   US 12/805,200 (published as US20110012816A1) (“Organic light-emitting

    display apparatus”), published January 20, 2011, assigned to “Samsung Mobile

    Display Co., Ltd.” The ’450 patent was cited by Samsung Mobile Display Co.,


                                    12
                 Ltd. in an Information Disclosure Statement filed March 30, 2012. On July 2,

                 2012, Samsung Mobile Display Co., Ltd. merged into Samsung Display. U.S.

                 Patent No. 8816331 issued based upon this application on August 26, 2014 and

                 cites the issued ’338 patent on its face.

             •   US 13/100,996 (published as US2012/0153321A1) (“Organic light emitting diode

                 display”), published June 21, 2012, assigned to “Samsung Mobile Display Co.,

                 Ltd.” On July 2, 2012, Samsung Mobile Display Co., Ltd. merged into Samsung

                 Display. The ’450 patent was cited by the examiner of this patent application in a

                 document issued July 1, 2014. Samsung Display subsequently abandoned this

                 patent application.

       20.       Defendants Samsung Electronics, Samsung Display, and Samsung Electronics

America have learned of the ’450 patent through their work with the other Defendants to

manufacture and supply the Accused Products. Defendants’ engineers and product development

employees work together with Samsung legal staff and outside counsel in the process of

preparing and prosecuting Defendants’ patent applications. Through this process, these

employees became aware of and/or were willfully blind to the ’450 patent and to its relevance to

the products that they design for Defendants.

       21.       Defendants have known how the Accused Products are made and have known, or

have been willfully blind to the fact, that making, using, offering to sell, and selling the accused

products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       Indirect infringement




                                                   13
       22.       Defendants have induced, and continue to induce, infringement of the ’450 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell,

sell, and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.

       Willful infringement

       23.       Defendants’ infringement of the ’450 patent has been, and continues to be, willful

and egregious.

       Damages

       24.       Solas has been damaged by Defendants’ infringement of the ’450 patent and is

entitled to reasonable royalty damages and enhanced damages due to Defendants’ willful

infringement.

                      Count 2 – Claim for infringement of the ’338 patent.

       25.       Solas incorporates by reference each of the allegations in paragraphs 1–24 above

and further alleges as follows:

       26.       On November 4, 2008, the United States Patent and Trademark Office issued U.S.

Patent No. 7,446,338, entitled “Display panel.” Ex. 2.

       27.       Solas is the owner of the ’338 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       28.       Each claim of the ’338 patent is valid, enforceable, and patent-eligible.




                                                  14
         29.    Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’338 patent, and Solas is entitled to damages for Defendants’ past

infringement.

         30.    Defendants have directly infringed (literally and equivalently) and induced others

to infringe the ’338 patent and, unless enjoined, will continue to do so by making, using, selling,

offering for sale, or importing products that infringe the claims of the ’338 patent and by

inducing others to infringe the claims of the ’338 patent without a license or permission from

Solas.

         Direct Infringement

         31.    Defendants have directly infringed (literally and equivalently) at least one claim

of the ’338 patent, and continue to do so, by making, using, offering to sell, selling, and

importing the Accused Products. Defendants infringe multiple claims of the ’338 patent,

including independent claim 1. By way of example only, the Samsung Galaxy S8 phone

infringes an exemplary claim of the ’338 patent, as in the following description, which Solas

provides without the benefit of information about the accused device obtained through discovery.

For example, claim 1 claims a display panel as follows:

         [1a] “a transistor array substrate which includes a plurality of pixels and comprises

a plurality of transistors for each pixel, each of the transistors including a gate, a gate

insulating film, a source, and a drain;”




                                                 15
       The accused Galaxy smartphones contain a transistor array substrate:




            transistor M1
           (cross-section
                view)




                            transistor array substrate




       The transistor array substrate includes a plurality of pixels and comprises a plurality of

transistors for each pixel, each of the transistors including a gate, a gate insulating film, a source,

and a drain:




                                                         transistor
                                         drain




                                                 2   3    4
                                                          source




       [1b] “a plurality of interconnections which are formed to project from a surface of

the transistor array substrate, and which are arrayed in parallel to each other;”



                                                          16
       The accused Galaxy smartphones include a plurality of interconnections which are

formed to project from a surface of the transistor array substrate:




                                                          interconnection




These interconnections are arrayed in parallel to each other:




                                                 17
       [1c] “a plurality of pixel electrodes for the plurality of pixels, respectively, the pixel

electrodes being arrayed along the interconnections between the interconnections on the

surface of the transistor array substrate;”

       The accused Galaxy smartphones include a plurality of pixel electrodes for the plurality

of pixels, respectively, the pixel electrodes being arrayed along the interconnections between the

interconnections on the surface of the transistor array substrate:




       [1d] “a plurality of light-emitting layers formed on the pixel electrodes,

respectively;”

       The accused Galaxy smartphones include a plurality of light-emitting layers formed on

the pixel electrodes, respectively:




                                                 18
       [1e] “and a counter electrode which is stacked on the light-emitting layers,”

       The accused Galaxy smartphones include a counter electrode which is stacked on the

light-emitting layers:



                                             19
       [1f] “wherein said plurality of transistors for each pixel include a driving transistor,

one of the source and the drain of which is connected to the pixel electrode, a switch

transistor which makes a write current flow between the drain and the source of the

driving transistor, and a holding transistor which holds a voltage between the gate and

source of the driving transistor in a light emission period.”

       In the accused Galaxy smartphones, the plurality of transistors for each pixel includes a

driving transistor, one of the source and the drain of which is connected to the pixel electrode:




                                                20
                                                      pixel electrode
                                                         contact
                                 connected




                                                      1

                                              drain
                                                               driving transistor




       The plurality of transistors includes a switch transistor which makes a write current flow

between the drain and the source of the driving transistor:




                                 driving transistor




                                                           8



                                                                 switch transistor




       The plurality of transistors includes a holding transistor which holds a voltage between

the gate and source of the driving transistor in a light emission period:




                                                      21
                                   driving transistor




                                                 7
                                                     9




                                                         holding transistor




       Defendants’ knowledge of the patent and of their infringement

       32.       Defendants have known of the ’338 patent or have been willfully blind to the ’338

patent, since at least 2012. The application that became the ’338 patent (No. 11/235,579) was

published as US2006/0066535A1 (the ’535 published application) on March 30, 2006. The ’535

published application was cited by the examiner and/or by Samsung Display during the

prosecution of the following Samsung Display patent applications:

             •   US 12/609,550 (published as US2010/0110058A1) (“Display apparatus including

                 voltage compensator to compensate common voltage”), published on May 6,

                 2010, assigned to “Samsung Electronics Co., Ltd.” The ’535 published

                 application was cited by the examiner of this patent application in a document

                 issued March 21, 2012, describing the ’535 published application as “pertinent” to

                 Samsung’s application. On September 4, 2012, Samsung Electronics assigned

                 this patent application to Samsung Display. U.S. Patent No. 8,514,162 issued

                 based upon this application on August 20, 2013 and cites the ’535 published

                 application on its face.




                                                           22
             •   US 13/268,273 (published as US2012/0280215A1) (“Organic light-emitting

                 display apparatus”), published November 8, 2012, assigned to “Samsung Display

                 Co., Ltd.” The issued ’338 patent was cited by the examiner of this patent

                 application in two separate rejections of Samsung Display’s claims, issued on

                 August 19, 2013 and February 11, 2014. U.S. Patent No. 8816331 issued based

                 upon this application on August 26, 2014 and cites the issued ’338 patent on its

                 face.

       33.       Defendants Samsung Electronics and Samsung Electronics America have learned

of the ’338 patent through their work with Samsung Display to manufacture and supply the

Accused Products.

       34.       Defendants Samsung Electronics, Samsung Display, and Samsung Electronics

America have learned of the ’338 patent through their work with the other Defendants to

manufacture and supply the Accused Products. Defendants’ engineers and product development

employees work together with Samsung legal staff and outside counsel in the process of

preparing and prosecuting Defendants’ patent applications. Through this process, these

employees became aware of and/or were willfully blind to the ’338 patent and to its relevance to

the products that they design for Defendants.

       35.       Defendants have known how the Accused Products are made and have known, or

have been willfully blind to the fact, that making, using, offering to sell, and selling the accused

products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       Indirect infringement




                                                 23
       36.       Defendants have induced, and continue to induce, infringement of the ’338 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell,

sell, and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.

       Willful infringement

       37.       Defendants’ infringement of the ’338 patent has been, and continues to be, willful

and egregious.

       Damages

       38.       Solas has been damaged by Defendants’ infringement of the ’338 patent and is

entitled to reasonable royalty damages and enhanced damages due to Defendants’ willful

infringement.

                      Count 3 – Claim for infringement of the ’311 patent.

       39.       Solas incorporates by reference each of the allegations in paragraphs 1–38 above

and further alleges as follows:

       40.       On February 9, 2016, the United States Patent and Trademark Office issued U.S.

Patent No. 9,256,311, entitled “Flexible touch sensor.” Ex. 3.

       41.       Solas is the owner of the ’311 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       42.       Each claim of the ’311 patent is valid, enforceable, and patent-eligible.




                                                  24
       43.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’311 patent, and Solas is entitled to damages for Defendants’ past

infringement.

       44.      Defendants have directly infringed (literally and equivalently), contributed to the

infringement, and induced others to infringe the ’311 patent and, unless enjoined, will continue

to do so by making, using, selling, offering for sale, or importing products that infringe the

claims of the ’311 patent and by contributing to or inducing others to infringe the claims of the

’311 patent without a license or permission from Solas.

       Direct Infringement

       45.      Defendants have directly infringed (literally and equivalently) at least one claim

of the ’311 patent, and continue to do so, by making, using, offering to sell, selling, and

importing the Accused Products. Defendants infringe multiple claims of the ’311 patent,

including independent claim 1. By way of example only, the Samsung Galaxy S9 phone

infringes an exemplary claim of the ’311 patent, as in the following description, which Solas

provides without the benefit of information about the accused device obtained through discovery.

For example, claim 1 claims an apparatus as follows:

       [1a] “a substantially flexible substrate;”

       The accused Galaxy smartphones include flexible Organic Light Emitting Diode (OLED)

panels that include a flexible substrate:




                                                 25
                                 Top Glass


                                  OCA
                                Polarizer



                               Touch Sensor

                               OLED Layers
                                                                   flexible substrate




       [1b] “and a touch sensor disposed on the substantially flexible substrate, the touch

sensor comprising drive or sense electrodes made of flexible conductive material

configured to bend with the substantially flexible substrate,”

       The accused Galaxy smartphones include a touch sensor layered on top of the flexible

OLED panel. The touch sensor includes drive or sense electrodes (the mesh grid illustrated

below) made from flexible, conductive metal, configured to bend with the flexible OLED panel.




       [1c] “wherein: the flexible conductive material of the drive or sense electrodes

comprises first and second conductive lines that electrically contact one another at an

intersection to form a mesh grid;”

       In the accused Galaxy smartphones, the drive or sense electrodes are made from flexible

metal mesh. This flexible metal mesh includes conductive metal lines that physically intersect

(and thus electrically contact) to form a mesh grid.




                                                26
       [1d] “and the substantially flexible substrate and the touch sensor are configured to

wrap around one or more edges of a display.”

       In the accused Galaxy smartphones, the flexible metal touch sensor layer and the flexible

OLED panel substrate wrap around the edge of the phone display.




       Defendants’ knowledge of the patent and of their infringement

       46.       Defendants have known of the ’311 patent or have been willfully blind to the ’311

patent, since at least 2015. The application that became the ’311 patent (No. 13/284,674) was

published as US2013/0106441A1 (the ’441 published application) on May 2, 2013. The ’441

published application was cited by the examiner and/or by Samsung Display during the

prosecution of the following Samsung Display patent applications:

             •   US 13/776,932 (published as US2014/0132553A1) (“Flexible touch screen panel

                 and flexible display device with the same”), published on May 15, 2014, assigned

                                                27
    to “Samsung Display Co., Ltd.” The ’441 published application was cited by the

    examiner of this patent application in a document issued January 5, 2015.

    Samsung Display subsequently abandoned this patent application.

•   US 14/248,126 (published as US2015/0153873A1) (“Touch panel, display

    apparatus, and method of manufacturing the touch panel”), published June 4,

    2015, assigned to “Samsung Display Co., Ltd.” The ’441 published application

    was cited by the examiner of this patent application in four separate rejections of

    Samsung Display’s claims, issued on March 9, 2017, September 7, 2017, June 7,

    2018, and November 29, 2018. This patent application is still pending.

•   US 14/457,259 (published as US2015/0220120A1) (“Display device having a

    touch panel”), published August 6, 2015, assigned to “Samsung Display Co.,

    Ltd.” The ’441 published application was cited by the examiner of this patent

    application in three separate rejections of Samsung Display’s claims, issued on

    June 16, 2017, December 19, 2016, and June 28, 2017. Samsung Display

    subsequently abandoned this patent application.

•   US 14/592,276 (published as US2015/0123926A1) (“Flexible touch screen panel

    and flexible display device with the same”), published May 7, 2015, assigned to

    “Samsung Display Co., Ltd.” The ’441 published application was cited by the

    examiner of this patent application in a document issued July 29, 2016. U.S.

    Patent No. 9,778,697 issued based upon this application on October 3, 2017 and

    cites the ’441 published application on its face.

•   14/601,947 (published as US2016/0066411A1) (“Flexible circuit board and

    electronic device including the same”), published March 3, 2016, assigned to


                                     28
    “Samsung Display Co., Ltd.” The ’441 published application was cited by the

    examiner of this patent application in three separate rejections of Samsung

    Display’s claims, issued on June 22, 2017, December 29, 2017, and June 28,

    2018. The issued ’311 patent was cited by Samsung Display in an Information

    Disclosure Statement on October 31, 2018. U.S. Patent No. 10,285,263 issued

    based upon this application on May 7, 2019 and cites both the ’441 published

    application and the issued ’311 patent on its face.

•   15/073,515 (published as US2016/0203763A1) (“Sensing unit, flexible device,

    and display device”), published July 14, 2016, assigned to “Samsung Display Co.,

    Ltd.” The ’441 published application was cited by Samsung Display in an

    Information Disclosure Statement on March 17, 2016. U.S. Patent No. 9,959,811

    issued based upon this application on May 1, 2018 and cites the ’441 published

    application on its face.

•   15/245,785 (published as US2016/0364048A1) (“Flexible touch screen panel and

    flexible display device with the same”), published December 15, 2016, assigned

    to “Samsung Display Co., Ltd.” The ’441 published application was cited by

    Samsung Display in an Information Disclosure Statement on August 24, 2016.

    U.S. Patent No. 10,067,623 issued based upon this application on September 4,

    2018 and cites the ’441 published application on its face.

•   15/709,575 (published as US2018/0004253A1) (“Flexible touch screen panel and

    flexible display device with the same”), published January 4, 2018, assigned to

    “Samsung Display Co., Ltd.” The ’441 published application was cited by

    Samsung Display in an Information Disclosure Statement on September 20, 2017


                                     29
               and by the examiner in a document issued October 20, 2017. U.S. Patent No.

               10,025,356 issued based upon this application on July 17, 2018 and cites the ’441

               published application on its face.

       47.     Defendants Samsung Electronics and Samsung Electronics America have learned

of the ’311 patent through their work with Samsung Display to manufacture and supply the

Accused Products.

       48.     Defendants Samsung Electronics, Samsung Display, and Samsung Electronics

America have learned of the ’311 patent through their work with the other Defendants to

manufacture and supply the Accused Products. Defendants’ engineers and product development

employees work together with Samsung legal staff and outside counsel in the process of

preparing and prosecuting Defendants’ patent applications. Through this process, these

employees became aware of and/or were willfully blind to the ’311 patent and to its relevance to

the products that they design for Defendants.

       49.     Defendants have known how the Accused Products are made and have known, or

have been willfully blind to the fact, that making, using, offering to sell, and selling the accused

products within the United States, or importing the Accused Products into the United States,

would constitute infringement.

       Indirect infringement

       50.     Defendants have induced, and continue to induce, infringement of the ’311 patent

by actively encouraging others (including distributers and end customers) to use, offer to sell,

sell, and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,




                                                 30
education and instructions supporting sales by distributers; providing the Accused Products to

distributers; and indemnifying patent infringement within the United States.

       51.       Defendants have contributed to infringement of the claims of the ’311 patent and

continue to do so by supplying, or causing to be supplied, material parts of the invention within

the United States—in particular, as described above, a metal mesh touch sensor and OLED panel

substrate that is designed to be flexible and to wrap around the edges of the smartphone display.

The flexible nature of this component has no substantial non-infringing uses and has been known

by Defendants to be especially adapted for use in infringing the ’311 patent.

       Willful infringement

       52.       Defendants’ infringement of the ’311 patent has been, and continues to be, willful

and egregious.

       Damages

       53.       Solas has been damaged by Defendants’ infringement of the ’311 patent and is

entitled to reasonable royalty damages and enhanced damages due to Defendants’ willful

infringement.

                                            Jury demand.

       54.       Solas demands trial by jury of all issues.

                                           Relief requested.

       Solas prays for the following relief:

       A.        A judgment in favor of Solas that Defendants have infringed the ’450 patent, the

’338 patent, and the ’311 patent and that the ’450 patent, the ’338 patent, and the ’311 patent are

valid, enforceable, and patent-eligible;




                                                  31
       B.      A judgment and order requiring Defendants to pay Solas compensatory damages,

costs, expenses, and pre- and post-judgment interest for its infringement of the asserted patents,

as provided under 35 U.S.C. § 284;

       C.      A judgment that Defendants have willfully infringed the ’450 patent, the ’338

patent, and the ’311 patent and that Solas is entitled to enhanced damages as a result of such

willful infringement;

       D.      A permanent injunction prohibiting Defendants from further acts of infringement

of the ’338 patent, and the ’311 patent;

       E.      A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Solas, including, without limitation, pre-judgment and

post-judgment interest;

       F.      A finding that this case is exceptional under 35 U.S.C. § 285, at minimum due to

Defendants’ willful infringement, and an award of Solas’ reasonable attorney’s fees and costs;

and

       G.      Any and all other relief to which Solas may be entitled.




                                                32
Dated: August 23, 2019        Respectfully submitted,

                              /s/ Reza Mirzaie

                              Sean A. Luner
                              CA State Bar No. 165443
                              Gregory S. Dovel
                              CA State Bar No. 135387
                              Jonas B. Jacobson
                              CA State Bar No. 269912
                              DOVEL & LUNER, LLP
                              201 Santa Monica Blvd., Suite 600
                              Santa Monica, CA 90401
                              Telephone: 310-656-7066
                              Email: sean@dovel.com
                              Email: greg@dovel.com
                              Email: jonas@dovel.com

                              T. John Ward, Jr.
                              Texas State Bar No. 00794818
                              E-mail: jw@wsfirm.com
                              Claire Abernathy Henry
                              Texas State Bar No. 24053063
                              E-mail: claire@wsfirm.com
                              Andrea L. Fair
                              Texas State Bar No. 24078488
                              E-mail: andrea@wsfirm.com
                              WARD, SMITH & HILL, PLLC
                              PO Box 1231
                              Longview, Texas 75606-1231
                              (903) 757-6400 (telephone)
                              (903) 757-2323 (facsimile)

                              Reza Mirzaie
                              CA State Bar No. 246953
                              Email: rmirzaie@raklaw.com
                              RUSS AUGUST & KABAT
                              12424 Wilshire Blvd. 12th Floor
                              Los Angeles, CA 90025
                              Telephone: 310-826-7474

                              ATTORNEYS FOR PLAINTIFF,
                              SOLAS OLED, LTD.




                         33
                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 23, 2019 all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                    /s/ Reza Mirzaie_______
                                                    Reza Mirzaie




                                               34
